PER CURIAM.
In No. 01-2186, Monica Coleman appeals from the district court’s order affirming the bankruptcy court’s order denying relief on her claims against the Trustee in the underlying bankruptcy proceeding. Our review of the record and the opinions below discloses no reversible error. Accordingly, we affirm on the reasoning of the district court. Coleman v. Simpson, Nos. CA-00-3788-MJG; BK-99-56239; AP-99-5665-SD; AP-99-5667-SD (D.Md. Sept. 13, 2001). In No. 01-2374, Coleman petitions for a writ of mandamus directing the district court to forward to this court the designated portions of the bankruptcy court record. Because the record has since been received by this court, we deny the petition for a writ of mandamus as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

*252
AFFIRMED.


PETITION DENIED.